UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
BRANDON SANDERS,                                           Civil Action No. 1:18-cv-10741

                          Plaintiff,

v.

CHECKR, INC.,

                           Defendant.
-------------------------------------------------------x

                CHECKR, INC.’S CORPORATE DISCLOSURE STATEMENT

        Defendant Checkr, Inc., (“Checkr”), through its counsel, submits the following Corporate

Disclosure Statement pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure.

        Checkr, Inc. is a privately-held corporation, has no parent corporation and no publicly held

corporation owns ten percent (10%) or more of its stock.

Dated: January 18, 2019
      New York, New York                                          TROUTMAN SANDERS LLP

                                                                  By: s/ Amanda Lyn Genovese
                                                                  Amanda Lyn Genovese
                                                                  875 Third Avenue
                                                                  New York, New York 10022
                                                                  Telephone: (212) 704-6000
                                                                  Facsimile: (212) 704-6288
                                                                  amanda.genovese@troutman.com

                                                                  Attorneys for Checkr, Inc.




37657497v1
                                      CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of January, 2019, I filed a copy of the foregoing document

with the Clerk of Court using the CM/ECF system, which will automatically send notice of such filing to

all counsel of record.




                                                                  By: s/ Amanda Lyn Genovese
                                                                  Amanda Lyn Genovese




                                                     2
37657497v1
